Citation Nr: 1820497	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from May 1959 to May 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction is otherwise with the Boston, Massachusetts RO.

In February 2018, the Veteran testified at a hearing before a Veteran's Law Judge (VLJ) of the Board.  The transcript is of record.

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2018 hearing before the undersigned, the Veteran reported that since his March 2016 VA hearing examination, his hearing had worsened.  The Veteran also testified about how his increased hearing loss affected his employment opportunities.  He indicated that hearing aids were suggested to him after he had undergone his last a hearing test at the VA in March 2016.

In view of the fact that there may have been a change in the status of the Veteran's hearing since the last March 2016 VA examination, further development is indicted.

When evidence of the record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 2017).  When the Veteran asserts that the severity of the disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCREPC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A contemporaneous examination is necessary, the Veteran shall be provided an opportunity to identify and obtain or assist in obtaining any pertinent records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1. Request all records from VA facilities concerning the Veteran's hearing loss, to include specifically those since the March 2016 hearing examination records that resulted in hearing aids being suggested to him.  His assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Arrange for a VA hearing loss examination to determine the nature and extent of any current defective hearing and whether the Veteran's hearing has decreased since his last March 2016 VA hearing loss examination.  The claims folder should be available to the examiner in conjunction with the examination report.  All pertinent tests should be conducted and all findings reported in detail.

3. Thereafter, readjudicate the claim.  To the extent the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




